                  Case 1:20-cv-04884-JPC Document 27 Filed 03/22/21 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                       352 Rutland Road, #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                  Brooklyn, NY 11225
                                                                  Phone: (212) 248-7906
                                                                  Fax: (212) 248-7908



       March 22, 2021

       Via ECF
       Honorable John P. Cronan, U.S.D.J.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re:     Peralta v. City of New York, et al. SDNY Case No. 20-CV-4884 (JPC)

       Dear Judge Cronan:

       My office represents the plaintiff, Jordy Peralta, in the above-referenced case. I am
       writing to request a 60-day extension of time to serve defendants John Does 1-3.
       The current deadline to serve the Complaint is March 23, 2021. The new deadline
       would be May 24, 2021. This is Plaintiff’s fourth request for an extension of time.

       Additional time is needed to identify the John Doe defendants. The John Does are
       all police officers employed by the City of New York who participated in unlawful
       conduct against Plaintiff. The City has provided the name of one of the John Does,
       detective Joseph Walsh, who was the partner of the arresting officer and named
       defendant Brandon Gembecki. However, we still do not have the name of the other
       two officers involved in the incident. Counsel for the City of New York has informed
       us that she has provided us with all of the information that she has to date.

       An extension of time will allow Plaintiff to work with the City to identify the
       remaining two John Doe defendants. It will also allow Plaintiff to file a single
       Amended Complaint naming all of the individual officers involved in the incident
       rather than doing so in a piecemeal fashion. The proposed deadline should not cause
       any delays to the deadlines to be discussed at the upcoming initial conference.

       Respectfully,

       /s/ Joshua Tarrant-Windt

       Joshua Tarrant-Windt

       cc:     All Counsel of Record (Via ECF)
